internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-105129-00 date date number release date legend x y z state bonds facility s t dear sir or madam this in response to your request for a private_letter_ruling that the facility will be a qualified_residential_rental_project for purposes of sec_142 facts x is a body politic and corporate and an instrumentality of the state x was created by state law for the purposes among others of financing housing production and housing improvement to further this purposes x issues bonds and makes loans for capital projects and other purposes x issued the bonds and loaned a portion of the bond proceeds s dollars to y to construct an assisted living facility the facility that meets the requirements of sec_501 and sec_145 of the internal_revenue_code y is a nonprofit corporation under sec_501 organized and existing in the state the facility is an assisted living community with t housing units that are similarly constructed and intended for non-transient senior adults who may need help with the activities_of_daily_living the facility’s housing units will be open to members of the general_public plr-105129-00 y proposes to sell the facility to z a state limited_liability_company to maintain the tax-exempt status of the bonds x y and z are simultaneously with the submission of this ruling_request taking remedial actions as provided for by sec_1_141-12 and sec_1_145-2 of the income_tax regulations and by revproc_97_15 1997_1_cb_635 to change the use of the facility from one qualifying as an exempt sec_501 facility described in sec_145 to a facility that qualifies as a qualified_residential_rental_project under sec_142 following the sale throughout the qualified_project period1 at least of the housing units in facility will be leased to residents whose income i sec_50 or less of the area_median_gross_income within the meaning of sec_142 the determination of whether the income of a resident of a unit in facility exceeds the required income limit will be made at least annually on the basis of the current income of the resident as required by sec_142 an annual certification as to whether the facility continues to meet the requirements of sec_142 will be submitted to the secretary_of_the_treasury at such time and in such manner as the secretary prescribes following the sale services will be made available to each resident in the facility that include daily meals three per day daily living activity assistance emotional support assistance pre-packaged medication intake assistance medication record maintenance housekeeping health promotion including exercise programs and transportation scheduling the facility staff will consist of home health aides certified nurses aides licensed practical nurses and registered nurses two certified nurses aides or home health aides will be on staff at the facility hours per day days a week a licensed practical nurse and a registered nurse will be on staff at the facility hours per day days a week during daytime hours certified nurses aides and home health aides under the supervision of the registered nurse will provide services that include health monitoring and assistance with daily living activities these services include the following emotional support assistance equipment assistance such as changing colostomy apparatus or helping with portable oxygen tanks vital signs collection including temperature pulse respiration and blood pressure physical assessments including weight measurements and blood glucose monitoring and other assistance as needed including helping with the period beginning when z acquires the facility and ending on the latest of the date which i sec_15 years after the date of which of the housing units in facility are occupied the first day on which no tax-exempt private_activity_bond issued with respect to the facility is outstanding or the date on which any assistance provided with respect to the facility under section of the united_states housing act of as amended terminates plr-105129-00 meal intake or with baths the licensed practical nurses and the registered nurses will provide services that include additional assistance with daily living needs record keeping first aid treatment health monitoring and medication administration the registered nurse will be specifically responsible for training staff supervision facility policies and procedures medical appointment scheduling and general health assessment at admission and every six months thereafter if a tenant’s physical condition is such that continuous hour and permanent nursing care is required the tenant will be required to move from the facility state law requires that a registered nurse be available by telephone or pager at all time and that periodic health assessments be performed by a registered nurse law under the general_rule of sec_103 gross_income does not include interest on any state_or_local_bond sec_103 however provides that the exclusion does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 among the types of qualified bonds are exempt facility bonds and qualified sec_501 bonds sec_142 describes an exempt_facility_bond as any bond issued as part of an issue of bonds if percent or more of the net_proceeds of the issue are to be used to provide qualified residential rental projects sec_142 defines a qualified_residential_rental_project as a project for residential_rental_property that houses occupants who meet one of the alternative income tests at all times throughout a qualified_project_period income_tax regulations have not been promulgated under sec_142 nevertheless regulations promulgated under sec_103 of the internal_revenue_code of the predecessor to sec_142 continue to apply to residential_rental_property except as otherwise modified by the act and subsequent law under sec_1_103-8 a residential_rental_project is residential_rental_property that meets certain requirements including occupancy requirements by low-income tenants during the period when the units must be continually rented or available for rental residential_rental_property is a building containing one or more similarly constructed units that are available to members of the general_public and used on other than a transient_basis the regulations also provide that hotels motels dormitories fraternity and sorority houses rooming houses the tax_reform_act_of_1986 vol c b the act reorganized sec_103 and sec_103a of the internal_revenue_code of code into sec_103 and sec_141 through of the internal_revenue_code_of_1986 congress intended that to the extent not amended by the act all principles of pre-1986 act law would continue to apply to the reorganized provisions h_r conf_rep no at ii-686 vol c b conference_report plr-105129-00 hospitals nursing homes sanitariums rest homes and trailer parks and courts for use on a transient_basis are not residential projects sec_1_103-8 defines a unit as any accommodation containing separate and complete facilities for living sleeping eating cooking and sanitation the regulations note that an example of a unit would be a separate and distinct apartment containing a living area a sleeping area bathing and sanitation facilities and cooking facilities equipped with a cooking range refrigerator and sink revrul_98_47 1998_2_cb_397 provides guidance on whether facilities offering non-housing services for the residents of the facility will cause the facility to be other than residential_rental_property for purposes of sec_142 and sec_145 if the facility makes available continual or frequent nursing medical or psychiatric services it will not be residential rental housing under sec_142 and sec_145 the focus of these sections their legislative histories and the applicable regulations thereunder is whether the facilities are in substance residences or health care facilities therefore the nature and degree of the service provided by the facility controls revrul_98_47 describes building y as having similarly constructed housing units with separate and complete facilities for living sleeping eating cooking bathing and sanitation the housing units are available on a non-transient basis to members of the public services provided in building y for its residents include assistance by medication management technicians in medication management and intake maintenance of detailed medication records consultation with a nurse as needed about health concerns and medication plans assistance by non-medically certified aides each day during waking hours in activities_of_daily_living that include getting in and out of bed and chairs walking using the toilet dressing eating and bathing and routine checks by staff members to insure the residents general well-being some residents of the facility have incapacitating infirmities that require continual assistance but do not require continual or frequent nursing medical or psychiatric services revrul_98_47 concludes that building y is residential_rental_property for purposes of sec_142 in this case the nursing services provided in facility are different in some respects than those described in revrul_98_47 nevertheless they are not provided to the tenants on a continuing or frequent basis as in a nursing home for example a tenant that requires 24-hour nursing care is required to move to another facility conclusion based on the facts and representations submitted we conclude that the facility will be a qualified_residential_rental_project for purposes of sec_142 except as specifically ruled above no opinion is expressed concerning this transaction under any other provision of the code or regulations thereunder plr-105129-00 specifically no opinion is expressed concerning whether interest on the bonds is or after the sale of the facility to z will be excludable from gross_income under sec_103 this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones assistant to the chief tax exempt bonds branch enclosure copy for sec_6110 purposes
